Citation Nr: 1708354	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher disability rating for service-connected major depressive disorder (MDD), rated as 30 percent disabling prior to September 18, 2013, and rated as 100 percent disabling thereafter.  

2.  Entitlement to service connection for a psychiatric disability other than MDD, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, bipolar disorder, and adjustment disorder.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2009 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

Although the Veteran did not appeal the denial of his claim of entitlement to a disability rating higher than 30 percent for service-connected MDD in the April 2007 rating decision, new and material evidence, including VA treatment records addressing the severity of his service-connected MDD prior to the expiration of the appeal period.  See 38 C.F.R. § 3.159(b) (2016).  As a result the April 2007 rating decision was precluded from becoming final and is properly on appeal.  Cf. Bond v. Shinseki, 659 F.3d 1362 (2011).

The Veteran testified at a hearing before the undersigned in August 2016.  A hearing transcript is of record.

The issues of entitlement to higher disability rating for service-connected MDD, TDIU, and entitlement to service connection for a psychiatric disorder other than MDD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have current bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2008.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  There were no identified treatment records pertaining to the Veteran's claimed hearing loss, and the disability was not indicated in any VA on non-VA treatment records.  The Veteran was afforded an adequate VA contracted audiological examination in September 2013.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In the instant appeal, there is no indication in the record that the Veteran suffers from current bilateral hearing loss in accordance with VA standards.  The results of a September 2013 VA contracted audiological examination included audiometric testing results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 25, and 25 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 5, 10, and 20 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 100 percent for both ears.  

There is no additional evidence of record indicating that the Veteran has hearing loss for VA purposes, other than his assertions.  While he is competent to report hearing impairment, it requires medical expertise to diagnose hearing loss of such a severity to qualify as a disability in accordance with VA standards.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of evidence of current bilateral hearing loss, service connection may not be granted. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



(CONTINUED ON NEXT PAGE)
REMAND

The record indicates that the Veteran was hospitalized in May 2008 at White City VA Medical Center (VAMC) for mental health treatment in May 2008.  While VA treatment records associated with the claims file indicate that he was approved for admission, his hospitalization records do not appear to have been associated with the claims file.  

In his June 2016 VA Form 9, the Veteran additionally asserted that he received prior VA treatment and a January 2008 VA social work note indicated that the Veteran may have received treatment at Sacramento VAMC in Mather, California.  Remand is required to obtain all outstanding VA treatment records.

The Veteran additionally reported during the April 2007 VA mental health examination that he was waiting to be awarded VA vocational rehabilitation benefits.  His vocational rehabilitation file does not appear to have been associated with the claims file. 

To the extent that the Veteran has asserted exposure to in-service stressors and has reported PTSD symptoms and has otherwise been diagnosed during the appeal period with additional psychiatric disabilities other than MDD, remand for a VA examination to specifically consider these additional psychiatric disabilities is required.

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the remanded increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain and associate with the claims file a complete copy of the Veteran's VA treatment records dated prior to June 2008 from the White City VAMC and Sacramento VAMC.

2.  The AOJ must obtain and associate with the claims file a copy of the Veteran's vocational rehabilitation file.

3.  Then the AOJ must ensure that the Veteran is scheduled for a VA mental health examination with a psychiatrist or psychologist.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner must accomplish the following:

(a)  Identify all psychiatric disabilities, other than MDD, currently diagnosed or properly diagnosed in the record since May 2008, to include PTSD, paranoid schizophrenia, bipolar disorder, and adjustment disorder.

(b)  Provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability diagnosed since May 2008 had its onset during his active service or is related to an in-service disease, event, or injury, to include stressful events described in the record.  

(c)  If a PTSD diagnosis is made, the stressor upon which such diagnosis is based should be identified.

(d)  Describe the functional impairments stemming from the Veteran's service-connected MDD and any other psychiatric disability determined to be at least as likely as not etiologically related to the Veteran's service, specifically for the appeal period prior to September 18, 2013.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

4.  For any portion of the appeal period (since April 2006) when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), refer the appeal to VA's Director of Compensation Service for adjudication of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

5.  If all benefits sought on appeal are not granted in full, issue a supplemental statement of the case, and allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


